Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of group I, claims 1-17 in the reply filed on 9/30/21 is acknowledged.  The traversal is on the ground(s) that there is no search burden.  This is not found persuasive because Examiner asserts that although there would be some overlap in searching fields, there are different subclasses to be searched for device and methods (analogous/out-of-art subclasses vs. method only subclasses), which Examiner believes constitutes a search burden.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups II, III, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-9, 12, 14-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kittrell et al. (US. 4718417).
A sheathed optical fiber fig. 1a comprising: a sheath 12 comprising a lumen, wherein the lumen has a first diameter; an optical fiber 20 placed within the lumen in its entirety and having a length essentially identical to that of the sheath, having second diameter and comprising an optical medium that is substantially transparent to at least one of the group of wavelengths of light consisting of ultraviolet, visible, and infrared light (abstract), wherein the second diameter is less than the first diameter, the space defined by the first diameter and the second diameter providing the boundaries of an intraluminal space fig. 1a; and a fixative 11, wherein the fixative occupies at least a portion of the intraluminal space, wherein the sheath comprises a biocompatible material (col. 7, lines 58-64), wherein the optical medium comprises silica (col. 9, lines 33-34), wherein the optical fiber comprises a core 22, a cladding 24, and a jacket 26, wherein the fixative is substantially transparent to visible light, wherein the distribution of the fixative within the intraluminal space is capable to contain a fragment of a damaged optical fiber, wherein the fixative is compatible with a pharmaceutically acceptable solution, wherein the optical fiber further comprises a first terminus and a second terminus fig. 1, wherein the first terminus and the second terminus have a first face and a second face respectively, wherein the fixative comprises an epoxy resin 9col. 8, lines 50-51), wherein the sheath is pliant,  resilient (col. 7, lines 50-68, col. 8, lines 1-4), wherein outer diameter of the sheath is capable to lie within a lumen of an intravenous catheter such that an average distance of at least 0.04 mm lies between the surface of the sheath and the wall of the lumen.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 10-11, 13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kittrell.
Kittrell Fails to teach that the fixative occupies at least 95% of the intraluminal space, and wherein both the first face and the second face are within 0° to 3° of perpendicular to a major axis of the sheathed optical fiber, the first face and the second face each have a surface roughness of less than or equal to 0.3 microns, wherein the outer diameter of the sheath is less than 0.75 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the fixative occupies at least 95% of the intraluminal space, and both the first face and the second face are within 0° to 3° of perpendicular to a major axis of the sheathed optical fiber, the first face and the second face each have a surface roughness of less than or equal to 0.3 microns, and the outer diameter of the sheath is less than 0.75 mm, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Kittrell fails to teach that the sheath comprises passivated stainless steel.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the sheath from passivated stainless steel, since it has 

Conclusion
This is a continuation of applicant's earlier Application No. 14323180.  All claims are drawn to the same invention claimed and rejected in the earlier application (i.e. Non-final rejection mailed on 7/12/17) and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537.  The examiner can normally be reached on 9-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMEH R BOLES/           Primary Examiner, Art Unit 3775